DETAILED ACTION
Claims 1-4, 6-7, 9-13, 17-18, 20, 28, and 30-31 are presented for examination.
Claims 5, 8, 14-16, 19, 21-27, and 29 have been cancelled.
Claims 30-31 have been newly presented.
Claims 1, 2, 6, 7, 11-13, 17-18, 20, and 28 have been amended.
This office action is in response to amendment submitted on 30-JUN-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - Claim Objections
Applicant’s arguments with respect to the objection of Claims 28 and 29 have been fully considered and are persuasive per amendment of Claim 28 and Claim 29 is cancelled.  The objection of Claims 28 and 29 has been withdrawn. 

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 101 has been withdrawn. 

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 101 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Walsh III, U.S. Patent Application Publication 2019/0137639 A1 teaches a method for forecasting earthquake magnitude based on seismogenic index (abstract).
Mert, “Physically based ground motion prediction and validation: a case study medium-size magnitude Marmara Sea earthquakes” [2017] teaches a method for analyzing earthquake magnitudes in a region (abstract).

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1 and 28, specifically

processing geological and/or seismological data associated with an area of unknown hazard using a physics-based simulation model to determine simulated ground motion intensity data associated with the area of unknown hazard, wherein the physics-based simulation model has been determined at least partly based on geological and/or seismological data associated with an area of known hazard corresponding to a known seismically-active area and ground motion intensity data associated with the area of known hazard;
processing the determined simulated ground motion intensity data associated with the area of unknown hazard using a machine-learning-based ground motion attenuation model with a machine learning algorithm; 
applying probabilistic seismic hazard analysis to the machine-learning-based ground motion attenuation model to determine a respective probability of exceeding various levels of ground motion estimated over a specified time period; and 
determining, based on the applying of the probabilistic seismic hazard analysis, a seismic hazard map for the area of unknown hazard, the seismic hazard map being arranged to be used in determining a path arrangement of an infrastructure link in at least the area of unknown hazard; 
wherein the geological and/or seismological data associated with the area of known hazard comprises data relating to one or more of: topography data, ground motion data, hazard information, historical earthquake magnitudes, fault rupture area, fault mechanism, site conditions, focal depth, and soil types; 
wherein the geological and/or seismological data associated with the area of unknown hazard may include data relating to one or more of: topography data, ground motion data, hazard information, historical earthquake magnitudes, fault rupture area, fault mechanism, site conditions, focal depth, and soil types; and 
wherein the geological and/or seismological data associated with the area of unknown hazard is less dense or less complete than the geological and/or seismological data associated with the area of known hazard.

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 6-7, 9-13, 17-18, 20, 28, and 30-31 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146